 Case 1:19-cr-00030-RGA Document 31 Filed 10/09/20 Page 1 of 2 PageID #: 171




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                       :
                                                :
       Plaintiff,                               :
                                                :
                v.                              :            Criminal Action No. 19-30-RGA
                                                :
BRIAN FLAGG.,                                   :
                                                :
       Defendant.                               :



                                   MEMORANDUM ORDER

       Defendant filed a motion for compassionate release. (D.I. 24). The Government

responded. (D.I. 27). The Government concedes that Defendant exhausted his administrative

remedies and that there were “extraordinary and compelling reasons” warranting a sentence

reduction, but it argues that he should not be released because he poses a significant danger to

the community. (Id. at 7-9).

       A significant factor in any consideration of the Government’s argument is Defendant’s

history of committing crimes in connection with his history of drug use and abuse. Defendant is

currently participating in the RDAP program. From what I have heard, it is a very good

program. Defendant’s scheduled completion of the program is December 1, 2020. He seems to

be on a course to meet that completion date. (D.I. 30). I do not think I could say that Defendant

is not a danger to the community sufficient that I could release him now, but I might reach a

different conclusion after December 1, 2020. Therefore, I am not going to rule on the motion

now. I ask Defendant and the Government to provide an update after December 1, 2020.




                                            Page 1 of 2
 Case 1:19-cr-00030-RGA Document 31 Filed 10/09/20 Page 2 of 2 PageID #: 172




       I note Defendant’s projected release date is April 28, 2022. (D.I. 30). My understanding

is that but for his recent firearms conviction, successful completion of the RDAP program would

result in his sentence being shortened by a year. If that understanding is wrong, the Government

should address that in its December submission. I also note that at the present, FCI Schuykill

appears to have COVID-19 under control.

       IT IS SO ORDERED this 9th day of October 2020.


                                                    /s/ Richard G. Andrews
                                                    United States District Judge




                                           Page 2 of 2
